The opinion of the court was delivered,
by Thompson, C. J.
In Eichelberger v. Barnitz, 9 Watts 447, it was decided “ that a devise to one in fee, and if he die without issue, then over to another in fee,' the estate of the first taker is a fee tail, which, if he have issue, passes to them, ad infinitum, by descent as tenants in tail; and that the entailment may be barred by a deed executed and acknowledged for that purpose.” The Act of 27th April 1855 would, without more, have turned the estate in the above case, into a fee simple. The authority of that case has never been shaken, and it conclusively rules this case. The demise to Margie Baer is to her and the.heirs of her body during her life, and in case she should have issue, then at her death to go to such issue; and “ should my granddaughter (the plaintiff) die without leaving any issue, then I give and bequeath the said house, &c., to the daughter of my son J. P. Wind.” This is an estate tail beyond doubt. There are here no words of distributive limitation, nor anything to indicate an intention to limit the failure of issue to a definite period. “ Issue” is an apt word of limitation : Angle v. Brosius, 7 Wright 187. Being an estate tail in the first taker, the plaintiff, it became a fee by operation of the Act of 1855. Further discussion of the case is not needed. The title tendered by the plaintiff was good, and the judgment below was right, and must be affirmed.